                                   Case: 1:18-cv-02908-PAG Doc #: 23 Filed: 05/03/19 1 of 1. PageID #: 101



                                                        UNITED STATED DISTRICT COURT
                                                         NORTHERN DISTRICT OF OHIO
                                                              EASTERN DIVISION

                            MICHAEL WILLIAMS, on behalf of )
                            himself and others similarly situated, )
                                                                   )           Civil Action No.: 1:18-cv-2908
                                   Plaintiff,                      )
                                                                   )           JUDGE PATRICIA A. GAUGHAN
                            v.                                     )
                                                                   )           JOINT STIPULATION OF DISMISSAL
                            COMENITY BANK,                         )
                                                                   )
                                   Defendant.                      )

                                     Pursuant to Fed. R. Civ. P. 41(a)(l)(A)(ii), Plaintiff Michael Williams and Defendant

                           Comenity Bank hereby jointly stipulate and agree that Plaintiff hereby dismisses, with prejudice,

                           his individual claims asserted against Defendant Comenity Bank in the above-styled action, with
 /s/ Patricia A. Gaughan




                           the parties to bear their own attorney’s fees, costs and expenses. Further, Plaintiff and Defendant

                           hereby agree that Plaintiff dismisses the class claims, without prejudice.
So Ordered.

      5/3/19




                                     Respectfully submitted this 2nd day of May, 2019.

                           /s/ Michael L. Greenwald                         s/ Zachary D. Miller
                            Michael L. Greenwald (pro hac vice)             Zachary D. Miller (pro hac vice)
                            Greenwald Davidson Radbil                       Burr & Forman LLP
                            5550 Glades Road, Suite 500                     222 Second Ave. S., Suite 2000
                            Boca Raton, FL 33431                            Nashville, TN 37204
                            561-826-5477                                    Telephone: (615) 724-3216
                            Fax: 561-961-5684                               Facsimile: (615) 724-3316
                            mgreenwald@gdrlawfirm.com                       zmiller@burr.com

                            Ronald S. Weiss, Esq. (0076096)        Matthew T. Mitchell (pro hac vice)
                            7035 Orchard Lake Road, Suite 600      Burr & Forman LLP
                            West Bloomfield, MI 48322              420 N. 20th St., Suite 3400
                            Email: ron@ronweissattorney.com        Birmingham, AL 35203
                                                                   Telephone: (205) 458-5317
                            Counsel for Plaintiff and the proposed Facsimile: (205) 244-5748
                            classes                                mmitchell@burr.com




                           33356003 v1
